(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2015 to 03/31/2015 9 Statement of Changes in Shareholders' Equity - from 01/01/2014 to 03/31/2014 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2015 to 03/31/2015 18 Statement of Changes in Shareholders' Equity - from 01/01/2014 to 03/31/2014 19 Statement of Added Value 20 Management Report 21 Explanatory Notes 54 Breakdown of the Capital by Owner 127 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 128 Opinion of the Audit Committee 130 Statement of Executive Board on The Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 131 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Year (Units) 03.31.15 Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 20,971,618 Preferred - Total 20,971,618 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Identification / Earnings Distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 18, 2014 Interest on shareholders’ equity February 13, 2015 Ordinary 0.43441 Executive Board Meeting December 18, 2014 Dividend February 13, 2015 Ordinary 0.09972 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS /Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 34,741,551 34,498,283 1.01 Current Assets 12,802,607 13,853,499 1.01.01 Cash and Cash Equivalents 978,537 1,979,357 1.01.02 Marketable Securities 308,404 283,623 1.01.02.01 Financial Investments Evaluated at Fair Value 308,404 283,623 1.01.02.01.01 Held for Trading 308,404 283,623 1.01.03 Trade Accounts Receivable 4,148,268 4,833,222 1.01.03.01 Trade Accounts Receivable 3,976,231 4,663,193 1.01.03.02 Other Receivables 172,037 170,029 1.01.04 Inventories 2,409,111 2,204,822 1.01.05 Biological Assets 1,192,291 1,122,350 1.01.06 Recoverable Taxes 871,082 914,720 1.01.06.01 Current Recoverable Taxes 871,082 914,720 1.01.08 Other Current Assets 2,894,914 2,515,405 1.01.08.02 Assets of Discontinued Operations 1,962,270 1,957,565 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 1,962,270 1,957,565 1.01.08.03 Other 932,644 557,840 1.01.08.03.01 Interest on Shareholders' Equity Receivable 4,342 13,369 1.01.08.03.02 Derivatives 468,344 42,922 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 40,760 42,516 1.01.08.03.05 Other 419,198 459,033 1.02 Non-current Assets 21,938,944 20,644,784 1.02.01 Non-current Assets 3,968,901 3,775,356 1.02.01.02 Marketable Securities Valued at Amortized Cost 63,856 62,104 1.02.01.02.01 Held to Maturity 63,856 62,104 1.02.01.03 Trade Accounts Receivable 329,630 343,301 1.02.01.03.01 Trade Accounts Receivable 6,554 6,486 1.02.01.03.02 Other Receivables 323,076 336,815 1.02.01.05 Biological Assets 696,213 681,823 1.02.01.06 Deferred Taxes 919,475 751,932 1.02.01.06.01 Deferred Income Tax and Social Contribution 919,475 751,932 1.02.01.09 Other Non-current Assets 1,959,727 1,936,196 1.02.01.09.03 Judicial Deposits 622,539 612,286 1.02.01.09.04 Recoverable Taxes 917,103 898,174 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 143,300 152,965 1.02.01.09.07 Restricted Cash 120,454 115,179 1.02.01.09.08 Other 156,331 157,592 1.02.02 Investments 5,119,672 3,999,729 1.02.02.01 Investments 5,119,672 3,999,729 1.02.02.01.01 Equity in Associates 318,163 378,143 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 4,800,402 3,620,737 1.02.02.01.04 Other 1,107 849 1.02.03 Property, Plant and Equipment, Net 9,390,166 9,424,609 1.02.03.01 Property, Plant and Equipment in Operation 8,920,749 8,823,688 1.02.03.02 Property, Plant and Equipment Leased 139,426 143,144 1.02.03.03 Property, Plant and Equipment in Progress 329,991 457,777 1.02.04 Intangible 3,460,205 3,445,090 1.02.04.01 Intangible 3,460,205 3,445,090 1.02.04.01.02 Software 150,707 138,788 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 11,774 12,052 1.02.04.01.05 Goodwill 2,096,587 2,096,587 1.02.04.01.06 Software Leased 28,137 24,663 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 34,741,551 34,498,283 2.01 Current Liabilities 8,449,963 8,783,209 2.01.01 Social and Labor Obligations 101,559 103,788 2.01.01.01 Social Obligations 16,676 9,670 2.01.01.02 Labor Obligations 84,883 94,118 2.01.02 Trade Accounts Payable 3,942,677 3,591,980 2.01.02.01 Domestic Suppliers 3,232,006 3,019,809 2.01.02.02 Foreign Suppliers 710,671 572,171 2.01.03 Tax Obligations 243,340 216,256 2.01.03.01 Federal Tax Obligations 86,111 76,770 2.01.03.01.02 Other Federal 86,111 76,770 2.01.03.02 State Tax Obligations 154,554 136,617 2.01.03.03 Municipal Tax Obligations 2,675 2,869 2.01.04 Short Term Debts 2,166,300 2,601,022 2.01.04.01 Short Term Debts 2,166,300 2,601,022 2.01.04.01.01 Local Currency 2,033,483 2,541,361 2.01.04.01.02 Foreign Currency 132,817 59,661 2.01.05 Other Obligations 856,119 1,197,862 2.01.05.01 Liabilities with Related Parties 18,834 16,403 2.01.05.01.04 Other Liabilities with Related Parties 18,834 16,403 2.01.05.02 Other 837,285 1,181,459 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 1,976 430,909 2.01.05.02.04 Derivatives 610,717 216,057 2.01.05.02.05 Management and Employees Profit Sharing 105,091 374,575 2.01.05.02.07 Other Obligations 119,501 159,918 2.01.06 Provisions 619,825 564,037 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 244,647 233,636 2.01.06.01.01 Tax Risk Provisions 37,205 34,545 2.01.06.01.02 Social Security and Labor Risk Provisions 164,134 152,880 2.01.06.01.04 Civil Risk Provisions 43,308 46,211 2.01.06.02 Other Provisons 375,178 330,401 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 319,082 274,305 2.01.06.02.05 Employee Benefits Provisions 56,096 56,096 2.01.07 Liabilities of Discontinued Operations 520,143 508,264 2.01.07.01 Liabilities of Discontinued Operations 520,143 508,264 2.02 Non-current Liabilities 11,484,198 10,124,597 2.02.01 Long-term Debt 8,617,658 7,429,599 2.02.01.01 Long-term Debt 8,617,658 7,429,599 2.02.01.01.01 Local Currency 1,365,361 1,451,783 2.02.01.01.02 Foreign Currency 7,252,297 5,977,816 2.02.02 Other Obligations 1,700,500 1,517,578 2.02.02.01 Liabilities with Related Parties 987,860 816,598 2.02.02.01.04 Other Liabilities with Related Parties 987,860 816,598 2.02.02.02 Other 712,640 700,980 2.02.02.02.06 Other Obligations 712,640 700,980 2.02.04 Provisions 1,166,040 1,177,420 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 897,479 919,446 2.02.04.01.01 Tax Risk Provisions 189,036 209,838 2.02.04.01.02 Social Security and Labor Risk Provisions 159,442 162,377 2.02.04.01.04 Civil Risk Provision 12,895 11,125 2.02.04.01.05 Contingent Liability 536,106 536,106 2.02.04.02 Other Provisons 268,561 257,974 2.02.04.02.04 Employee Benefits Provisions 268,561 257,974 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2.03 Shareholders' Equity 14,807,390 15,590,477 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (1,199,953) (195,428) 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 97,823 92,898 2.03.02.05 Treasury Shares (1,304,010) (304,874) 2.03.02.07 Gain on Disposal of Shares (9,116) 1,198 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) (47,417) 2.03.04 Profit Reserves 3,974,098 3,945,825 2.03.04.01 Legal Reserves 384,619 384,619 2.03.04.02 Statutory Reserves 3,175,684 3,175,684 2.03.04.07 Tax Incentives Reserve 413,795 385,522 2.03.05 Accumulated Earnings 436,333 - 2.03.08 Other Comprehensive Income (863,559) (620,391) 2.03.08.01 Derivative Financial Intruments (863,724) (448,752) 2.03.08.02 Financial Instruments (Available for Sale) (737) (17,296) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (1,837) (152,595) 2.03.08.04 Actuarial Losses 2,739 (1,748) 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 3.01 Net Sales 5,852,878 5,937,158 3.02 Cost of Goods Sold (4,427,676) (4,637,203) 3.03 Gross Profit 1,425,202 1,299,955 3.04 Operating (Expenses) Income (268,608) (854,354) 3.04.01 Selling (921,063) (875,651) 3.04.02 General and Administrative (67,960) (69,442) 3.04.04 Other Operating Income 13,922 45,283 3.04.05 Other Operating Expenses (245,439) (142,580) 3.04.06 Income from Associates and Joint Ventures 951,932 188,036 3.05 Income Before Financial and Tax Results 1,156,594 445,601 3.06 Financial Results (643,197) (74,152) 3.06.01 Financial Income 834,075 253,409 3.06.02 Financial Expenses (1,477,272) (327,561) 3.07 Income Before Taxes 513,397 371,449 3.08 Income and Social Contribution (51,770) (48,159) 3.08.01 Current 1,019 (2,685) 3.08.02 Deferred (52,789) (45,474) 3.09 Net Income from Continued Operations 461,627 323,290 3.10 Net Income from Discontinued Operations 2,979 (7,842) 3.10.01 Net Income/Loss of Discontinued Operations, Net 2,979 (7,842) 3.11 Net Income 464,606 315,448 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.54297 0.36216 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.54255 0.36201 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS / Statement ofComprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 4.01 Net Income 464,606 315,448 4.02 Other Comprehensive Income (243,168) 122,032 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 150,758 (39,568) 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 16,524 3,826 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale 35 (15) 4.02.04 Unrealized gains (losses) on cash flow hedge (624,515) 234,123 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge 209,543 (79,012) 4.02.06 Actuarial gains (losses) on pension and post-employment plans 6,798 4,056 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (2,311) (1,378) 4.03 Comprehensive Income 221,438 437,480 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 6.01 Net Cash Provided by Operating Activities 1,308,722 522,894 6.01.01 Cash from Operations 1,447,120 425,688 6.01.01.01 Net Income for the period 461,627 323,290 6.01.01.03 Depreciation and Amortization 286,230 274,259 6.01.01.04 Results on Disposals of Property, Plant and Equipments (11,256) (5,520) 6.01.01.06 Deferred Income Tax 52,789 45,474 6.01.01.07 Provision for Tax, Civil and Labor Risks 16,533 26,054 6.01.01.08 Other Provisions 214,696 (37,917) 6.01.01.09 Interest and Exchange Rate Variations 1,378,433 (11,916) 6.01.01.10 Equity Pick-Up (951,932) (188,036) 6.01.02 Changes in Operating Assets and Liabilities (142,333) 89,447 6.01.02.01 Trade Accounts Receivable 629,585 233,984 6.01.02.02 Inventories (200,849) 60,559 6.01.02.03 Trade Accounts Payable 327,176 102,424 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (54,739) (39,029) 6.01.02.05 Others Rights and Obligations (40,086) (99,684) 6.01.02.06 Investment in Held for Trading Securities (76,873) (175,427) 6.01.02.07 Redemption of Held for Trading Securities 59,873 89,575 6.01.02.10 Other Financial Assets and Liabilities (647,068) (31,916) 6.01.02.11 Payment of Interest (78,438) (53,038) 6.01.02.13 Interest on Shareholders' Equity Received 9,027 - 6.01.02.14 Biological assets - Current (69,941) 1,999 6.01.03 Other 3,935 7,759 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations 3,935 7,759 6.02 Net Cash Provided by Investing Activities (262,284) (255,025) 6.02.05 Restricted Cash Investments (5,275) (4,349) 6.02.06 Additions to Property, Plant and Equipment (143,252) (155,620) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 31,701 40,199 6.02.09 Additions to Intangible (6,827) (249) 6.02.10 Additions to Biological Assets - Non-current (132,198) (119,688) 6.02.11 Investments in associates and joint venturies (434) (1,888) 6.02.17 Net Cash Provided by Investing Activities from Discontinued Operations (5,999) (13,430) 6.03 Net Cash Provided by Financing Activities (2,066,174) (424,011) 6.03.01 Proceeds from Debt Issuance 155,950 641,708 6.03.02 Payment of Debt (749,419) (724,768) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) (365,013) 6.03.06 Treasury Shares Acquisition (1,028,771) - 6.03.07 Treasury Shares Disposal 19,320 24,062 6.04 Exchange Rate Variation on Cash and Cash Equivalents 18,916 (2,426) 6.05 Decrease in Cash and Cash Equivalents (1,000,820) (158,568) 6.05.01 At the Beginning of the Period 1,979,357 905,176 6.05.02 At the End of the Period 978,537 746,608 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 03/31/2015 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity 5.01 Balance at January 1, 2015 12.460.471 (195.428 ) 3.945.825 - (620.391 ) 15.590.477 5.03 Opening Balance Adjusted 12.460.471 (195.428 ) 3.945.825 - (620.391 ) 15.590.477 5.04 Share-based Payments - (1.004.525 ) - - - (1.004.525 ) 5.04.03 Options Granted - 4.926 - - - 4.926 5.04.04 Treasury Shares Acquired - (1.028.771 ) - - - (1.028.771 ) 5.04.05 Treasury Shares Sold - 29.635 - - - 29.635 5.04.08 Gain on Disposal of Shares - (10.315 ) - - - (10.315 ) 5.05 Total Comprehensive Income - - - 464.606 (243.168 ) 221.438 5.05.01 Net Income for the Period - - - 464.606 - 464.606 5.05.02 Other Comprehensive Income - (243.168 ) (243.168 ) 5.05.02.01 Financial Instruments Adjustments - (624.515 ) (624.515 ) 5.05.02.02 Tax on Financial Instruments Adjustments - 209.543 209.543 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 16.559 16.559 5.05.02.08 Actuarial gains on pension and post-employment plans - 4.487 4.487 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 150.758 150.758 5.06 Statements of Changes in Shareholders' Equity - - 28.273 (28.273 ) - - 5.06.08 Tax Incentives Reserve - - 28.273 (28.273 ) - - 5.07 Balance at March 31, 2015 12.460.471 (1.199.953 ) 3.974.098 436.333 (863.559 ) 14.807.390 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2014 to 03/31/2014 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity 5.01 Balance at January 1, 2014 12.460.471 36.418 2.511.880 - (353.698 ) 14.655.071 5.03 Opening Balance Adjusted 12.460.471 36.418 2.511.880 - (353.698 ) 14.655.071 5.04 Share-based Payments - 28.984 - - - 28.984 5.04.03 Options Granted - 4.922 - - - 4.922 5.04.05 Treasury Shares Sold - 28.808 - - - 28.808 5.04.08 Gain on Disposal of Shares - (4.746 ) - - - (4.746 ) 5.05 Total Comprehensive Income - - - 315.448 122.032 437.480 5.05.01 Net Income for the Period - - - 315.448 - 315.448 5.05.02 Other Comprehensive Income - 122.032 122.032 5.05.02.01 Financial Instruments Adjustments - 234.123 234.123 5.05.02.02 Tax on Financial Instruments Adjustments - (79.012 ) (79.012 ) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 3.811 3.811 5.05.02.08 Actuarial gains on pension and post-employment plans - 2.678 2.678 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (39.568 ) (39.568 ) 5.06 Statements of Changes in Shareholders' Equity - - 26.829 (26.829 ) - - 5.06.08 Tax Incentives Reserve - - 26.829 (26.829 ) - - 5.07 Balance at March 31, 2014 12.460.471 65.402 2.538.709 288.619 (231.666 ) 15.121.535 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 7.01 Revenues 6,458,830 6,624,256 7.01.01 Sales of Goods, Products and Services 6,506,684 6,528,112 7.01.02 Other Income (138,361) (52,676) 7.01.03 Revenue Related to Construction of Own Assets 147,816 147,172 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal (57,309) 1,648 7.02 Raw Material Acquired from Third Parties (4,214,771) (4,510,750) 7.02.01 Costs of Products and Goods Sold (3,478,208) (3,771,073) 7.02.02 Materials, Energy, Third Parties Services and Other (740,003) (760,964) 7.02.03 Recovery (Loss) of Assets Values 3,440 21,287 7.03 Gross Added Value 2,244,059 2,113,506 7.04 Retentions (286,230) (274,259) 7.04.01 Depreciation, Amortization and Exhaustion (286,230) (274,259) 7.05 Net Added Value 1,957,829 1,839,247 7.06 Received from Third Parties 1,786,415 443,020 7.06.01 Equity Pick-Up 951,932 188,036 7.06.02 Financial Income 834,075 253,409 7.06.03 Other 408 1,575 7.07 Added Value to be Distributed 3,744,244 2,282,267 7.08 Distribution of Added Value 3,744,244 2,282,267 7.08.01 Payroll 941,355 838,705 7.08.01.01 Salaries 728,004 642,047 7.08.01.02 Benefits 164,651 152,376 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 48,700 44,282 7.08.02 Taxes, Fees and Contributions 803,199 728,900 7.08.02.01 Federal 434,270 394,490 7.08.02.02 State 361,632 326,522 7.08.02.03 Municipal 7,297 7,888 7.08.03 Capital Remuneration from Third Parties 1,538,063 391,372 7.08.03.01 Interests 1,481,892 336,658 7.08.03.02 Rents 56,171 54,714 7.08.04 Interest on Own Capital 461,627 323,290 7.08.04.03 Retained Earnings 461,627 323,290 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 36,716,931 36,103,735 1.01 Current Assets 17,774,588 17,488,245 1.01.01 Cash and Cash Equivalents 5,873,772 6,006,942 1.01.02 Marketable Securities 613,627 587,480 1.01.02.01 Financial Investments Evaluated at Fair Value 613,627 587,480 1.01.02.01.01 Held for Trading 308,404 283,623 1.01.02.01.02 Available for Sale 305,223 303,857 1.01.03 Trade Accounts Receivable 2,783,530 3,261,938 1.01.03.01 Trade Accounts Receivable 2,562,183 3,046,871 1.01.03.02 Other Receivables 221,347 215,067 1.01.04 Inventories 3,337,397 2,941,355 1.01.05 Biological Assets 1,201,198 1,130,580 1.01.06 Recoverable Taxes 990,081 1,009,076 1.01.06.01 Current Recoverable Taxes 990,081 1,009,076 1.01.08 Other Current Assets 2,974,983 2,550,874 1.01.08.02 Assets of Discontinued Operations 1,962,775 1,958,007 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 1,962,775 1,958,007 1.01.08.03 Other 1,012,208 592,867 1.01.08.03.01 Interest on Shareholders' Equity Receivable 1,221 10,248 1.01.08.03.02 Derivatives 476,383 43,101 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 40,760 42,516 1.01.08.03.05 Other 493,844 497,002 1.02 Non-current Assets 18,942,343 18,615,490 1.02.01 Non-current Assets 3,983,869 3,789,075 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 63,856 62,104 1.02.01.02.01 Held to Maturity 63,856 62,104 1.02.01.03 Trade Accounts Receivable 346,020 369,379 1.02.01.03.01 Trade Accounts Receivable 8,888 7,706 1.02.01.03.02 Other Receivables 337,132 361,673 1.02.01.05 Biological Assets 697,465 683,210 1.02.01.06 Deferred Taxes 888,148 714,015 1.02.01.06.01 Deferred Income Tax and Social Contribution 888,148 714,015 1.02.01.09 Other Non-current Assets 1,988,380 1,960,367 1.02.01.09.03 Judicial Deposits 627,310 615,719 1.02.01.09.04 Recoverable Taxes 932,998 912,082 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 143,300 152,965 1.02.01.09.07 Restricted Cash 120,454 115,179 1.02.01.09.08 Other 164,318 164,422 1.02.02 Investments 391,236 438,423 1.02.02.01 Investments 391,236 438,423 1.02.02.01.01 Equity in Associates 389,553 437,070 1.02.02.01.04 Other 1,683 1,353 1.02.03 Property, Plant and Equipment, Net 10,090,320 10,059,349 1.02.03.01 Property, Plant and Equipment in Operation 9,460,999 9,308,459 1.02.03.02 Property, Plant and Equipment Leased 139,697 143,181 1.02.03.03 Property, Plant and Equipment in Progress 489,624 607,709 1.02.04 Intangible 4,476,918 4,328,643 1.02.04.01 Intangible 4,476,918 4,328,643 1.02.04.01.02 Software 180,520 165,969 1.02.04.01.03 Trademarks 1,281,827 1,267,888 1.02.04.01.04 Other 392,313 344,780 1.02.04.01.05 Goodwill 2,594,121 2,525,343 1.02.04.01.06 Software Leased 28,137 24,663 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 36,716,931 36,103,735 2.01 Current Liabilities 9,466,803 9,569,126 2.01.01 Social and Labor Obligations 134,165 136,749 2.01.01.01 Social Obligations 28,250 23,403 2.01.01.02 Labor Obligations 105,915 113,346 2.01.02 Trade Accounts Payable 4,381,009 3,977,327 2.01.02.01 Domestic Suppliers 3,232,324 3,020,126 2.01.02.02 Foreign Suppliers 1,148,685 957,201 2.01.03 Tax Obligations 365,808 299,951 2.01.03.01 Federal Tax Obligations 154,474 121,533 2.01.03.01.01 Income Tax and Social Contribution Payable 54,905 35,754 2.01.03.01.02 Other Federal 99,569 85,779 2.01.03.02 State Tax Obligations 208,659 175,549 2.01.03.03 Municipal Tax Obligations 2,675 2,869 2.01.04 Short Term Debts 2,426,743 2,738,903 2.01.04.01 Short Term Debts 2,426,743 2,738,903 2.01.04.01.01 Local Currency 2,033,483 2,541,361 2.01.04.01.02 Foreign Currency 393,260 197,542 2.01.05 Other Obligations 984,041 1,318,553 2.01.05.02 Other 984,041 1,318,553 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 2,517 430,909 2.01.05.02.04 Derivatives 655,789 257,438 2.01.05.02.05 Management and Employees Profit Sharing 106,571 395,767 2.01.05.02.07 Other Obligations 219,164 234,439 2.01.06 Provisions 654,894 589,379 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 255,354 242,974 2.01.06.01.01 Tax Risk Provisions 38,752 35,894 2.01.06.01.02 Social Security and Labor Risk Provisions 173,294 160,869 2.01.06.01.04 Civil Risk Provisions 43,308 46,211 2.01.06.02 Other Provisons 399,540 346,405 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 343,444 290,309 2.01.06.02.05 Employee Benefits Provisions 56,096 56,096 2.01.07 Liabilities of Discontinued Operations 520,143 508,264 2.01.07.01 Liabilities of Discontinued Operations 520,143 508,264 2.02 Non-current Liabilities 12,325,494 10,844,666 2.02.01 Long-term Debt 10,295,160 8,850,432 2.02.01.01 Long-term Debt 10,295,160 8,850,432 2.02.01.01.01 Local Currency 1,365,361 1,451,783 2.02.01.01.02 Foreign Currency 8,929,799 7,398,649 2.02.02 Other Obligations 711,854 703,317 2.02.02.02 Other 711,854 703,317 2.02.02.02.06 Other Obligations 711,854 703,317 2.02.03 Deferred Taxes 125,748 90,184 2.02.03.01 Deferred Income Tax and Social Contribution 125,748 90,184 2.02.04 Provisions 1,192,732 1,200,733 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 924,171 942,759 2.02.04.01.01 Tax Risk Provisions 196,639 216,483 2.02.04.01.02 Social Security and Labor Risk Provisions 167,653 169,555 2.02.04.01.04 Civil Risk Provision 12,919 11,148 2.02.04.01.05 Contingent Liabilities 546,960 545,573 2.02.04.02 Other Provisons 268,561 257,974 2.02.04.02.04 Employee Benefits Provisions 268,561 257,974 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2.03 Shareholders' Equity 14,924,634 15,689,943 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (1,199,953) (195,428) 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 97,823 92,898 2.03.02.05 Treasury Shares (1,304,010) (304,874) 2.03.02.07 Gain on Disposal of Shares (9,116) 1,198 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (47,417) (47,417) 2.03.04 Profit Reserves 3,974,098 3,945,825 2.03.04.01 Legal Reserves 384,619 384,619 2.03.04.02 Statutory Reserves 3,175,684 3,175,684 2.03.04.07 Tax Incentives Reserve 413,795 385,522 2.03.05 Accumulated Earnings / Loss 436,333 - 2.03.08 Other Comprehensive Income (863,559) (620,391) 2.03.08.01 Derivative Financial Instruments (863,724) (448,752) 2.03.08.02 Financial Instrument (Available for Sale) (737) (17,296) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (1,837) (152,595) 2.03.08.04 Actuarial Losses 2,739 (1,748) 2.03.09 Non-controlling Interest 117,244 99,466 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 3.01 Net Sales 7,048,345 6,706,596 3.02 Cost of Goods Sold (4,884,664) (4,930,837) 3.03 Gross Profit 2,163,681 1,775,759 3.04 Operating (Expenses) Income (1,522,775) (1,203,365) 3.04.01 Selling (1,083,599) (999,987) 3.04.02 General and Administrative (107,541) (94,180) 3.04.04 Other Operating Income 15,008 48,731 3.04.05 Other Operating Expenses (287,999) (169,395) 3.04.06 Income from Associates and Joint Ventures (58,644) 11,466 3.05 Income Before Financial and Tax Results 640,906 572,394 3.06 Financial Results (107,545) (196,493) 3.06.01 Financial Income 1,876,677 251,061 3.06.02 Financial Expenses (1,984,222) (447,554) 3.07 Income Before Taxes 533,361 375,901 3.08 Income and Social Contribution (71,686) (48,613) 3.08.01 Current (10,405) (5,888) 3.08.02 Deferred (61,281) (42,725) 3.09 Net Income from Continued Operations 461,675 327,288 3.10 Net Income from Discontinued Operations 2,979 (7,842) 3.10.01 Net Income/Loss of Discontinued Operations, Net 2,979 (7,842) 3.11 Net Income 464,654 319,446 3.11.01 Attributable to: Controlling Shareholders 464,606 315,448 3.11.02 Attributable to: Non-controlling Interest 48 3,998 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.54302 0.36675 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.54261 0.36660 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 4.01 Net Income 464,654 319,446 4.02 Other Comprehensive Income (243,168) 122,032 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 150,758 (39,568) 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 16,524 3,826 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale 35 (15) 4.02.04 Unrealized gains (losses) on cash flow hedge (624,515) 234,123 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge 209,543 (79,012) 4.02.06 Actuarial gains (losses) on pension and post-employment plans 6,798 4,056 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (2,311) (1,378) 4.03 Comprehensive Income 221,486 441,478 4.03.01 Attributable to: BRF Shareholders 221,438 437,480 4.03.02 Attributable to: Non-Controlling Shareholders 48 3,998 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 6.01 Net Cash Provided by Operating Activities 1,480,977 951,572 6.01.01 Cash from Operations 2,073,388 702,606 6.01.01.01 Net Income for the Period 461,627 323,290 6.01.01.02 Non-controlling Interest 48 3,998 6.01.01.03 Depreciation and Amortization 310,276 287,275 6.01.01.04 Results on Disposals of Property, Plant and Equipments (9,886) (7,961) 6.01.01.06 Deferred Income Tax 61,281 42,725 6.01.01.07 Provision for Tax, Civil and Labor Risks 16,511 27,674 6.01.01.08 Other Provisions 227,511 (46,319) 6.01.01.09 Interest and Exchange Rate Variations 947,376 83,390 6.01.01.10 Equity Pick-Up 58,644 (11,466) 6.01.02 Changes in Operating Assets and Liabilities (596,346) 241,207 6.01.02.01 Trade Accounts Receivable 423,966 484,092 6.01.02.02 Inventories (394,840) 58,565 6.01.02.03 Trade Accounts Payable 380,161 53,766 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (54,739) (39,029) 6.01.02.05 Others Rights and Obligations (91,641) (79,724) 6.01.02.06 Investment in Held for Trading Securities (76,873) (175,428) 6.01.02.07 Redemption of Held for Trading Securities 59,874 89,762 6.01.02.10 Other Financial Assets and Liabilities (659,578) (28,145) 6.01.02.11 Payment of Interest (120,072) (122,276) 6.01.02.12 Payment of Income Tax and Social Contribution (1,013) (2,842) 6.01.02.13 Interest on Shareholders' Equity Received 9,027 - 6.01.02.14 Biological assets - Current (70,618) 2,466 6.01.03 Other 3,935 7,759 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations 3,935 7,759 6.02 Net Cash Provided by Investing Activities (192,982) (288,869) 6.02.03 Investment in Available for Sale Securities (1,100) - 6.02.04 Redemptions of Available for Sale Securities 75,651 3,117 6.02.05 Restricted Cash Investments (5,275) (4,349) 6.02.06 Additions to Property, Plant and Equipment (157,003) (200,120) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 40,230 48,194 6.02.09 Additions to Intangible (6,854) (266) 6.02.10 Additions to Biological Assets - Non-current (132,198) (120,127) 6.02.11 Investments in associates and joint venturies (434) (1,888) 6.02.17 Net Cash Provided by Investing Activities from Discontinued Operations (5,999) (13,430) 6.03 Net Cash Provided by Financing Activities (1,976,701) (409,775) 6.03.01 Proceeds from Debt Issuance 470,665 1,030,521 6.03.02 Payment of Debt (974,661) (1,099,345) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) (365,013) 6.03.06 Treasury Shares Acquisition (1,028,771) - 6.03.07 Treasury Shares Disposal 19,320 24,062 6.04 Exchange Rate Variation on Cash and Cash Equivalents 555,536 (67,289) 6.05 Decrease (Increase) in Cash and Cash Equivalents (133,170) 185,639 6.05.01 At the Beginning of the Period 6,006,942 3,127,715 6.05.02 At the End of the Period 5,873,772 3,313,354 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 03/31/2015 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.04 Share-based Payments - (1,004,525) - - - (1,004,525) 17,730 (986,795) 5.04.03 Options Granted - 4,926 - - - 4,926 - 4,926 5.04.04 Treasury Shares Acquired - (1,028,771) - - - (1,028,771) - (1,028,771) 5.04.05 Treasury Shares Sold - 29,635 - - - 29,635 - 29,635 5.04.08 Gain on Disposal of Shares - (10,315) - - - (10,315) - (10,315) 5.04.10 Participation of Non-Controlling Shareholders' - 17,730 17,730 5.05 Total Comprehensive Income - - - 464,606 (243,168) 221,438 48 221,486 5.05.01 Net Income for the Period - - - 464,606 - 464,606 48 464,654 5.05.02 Other Comprehensive Income - (243,168) (243,168) - (243,168) 5.05.02.01 Financial Instruments Adjustments - (624,515) (624,515) - (624,515) 5.05.02.02 Tax on Financial Instruments Adjustments - 209,543 209,543 - 209,543 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 16,559 16,559 - 16,559 5.05.02.08 Actuarial gains on pension and post-employment plans - 4,487 4,487 - 4,487 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 150,758 150,758 - 150,758 5.06 Statements of Changes in Shareholders' Equity - - 28,273 (28,273) - 5.06.08 Tax Incentives Reserve - - 28,273 (28,273) - 5.07 Balance at March 31, 2015 12,460,471 (1,199,953) 3,974,098 436,333 (863,559) 14,807,390 117,244 14,924,634 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2014 to 03/31/2014 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.04 Share-based Payments - 28,984 - - - 28,984 (2,599) 26,385 5.04.03 Options Granted - 4,922 - - - 4,922 - 4,922 5.04.05 Treasury Shares Sold - 28,808 - - - 28,808 - 28,808 5.04.08 Gain on Disposal of Shares - (4,746) - - - (4,746) - (4,746) 5.04.10 Participation of Non-Controlling Shareholders' - (2,599) (2,599) 5.05 Total Comprehensive Income - - - 315,448 122,032 437,480 3,998 441,478 5.05.01 Net Income for the Period - - - 315,448 - 315,448 3,998 319,446 5.05.02 Other Comprehensive Income - 122,032 122,032 - 122,032 5.05.02.01 Financial Instruments Adjustments - 234,123 234,123 - 234,123 5.05.02.02 Tax on Financial Instruments Adjustments - (79,012) (79,012) - (79,012) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 3,811 3,811 - 3,811 5.05.02.08 Actuarial gains on pension and post-employment plans - 2,678 2,678 - 2,678 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (39,568) (39,568) - (39,568) 5.06 Statements of Changes in Shareholders' Equity - - 26,829 (26,829) - 5.06.08 Tax Incentives Reserve - - 26,829 (26,829) - 5.07 Balance at March 31, 2014 12,460,471 65,402 2,538,709 288,619 (231,666) 15,121,535 42,482 15,164,017 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 03.31.15 Accumulated Previous Year 01.01.14 to 03.31.14 7.01 Revenues 7,717,246 7,483,233 7.01.01 Sales of Goods, Products and Services 7,765,442 7,357,837 7.01.02 Other Income (150,179) (67,960) 7.01.03 Revenue Related to Construction of Own Assets 161,523 191,222 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal (59,540) 2,134 7.02 Raw Material Acquired from Third Parties (4,704,288) (4,867,842) 7.02.01 Costs of Products and Goods Sold (3,852,721) (4,006,384) 7.02.02 Materials, Energy, Third Parties Services and Other (852,769) (885,116) 7.02.03 Recovery of Assets Values 1,202 23,658 7.03 Gross Added Value 3,012,958 2,615,391 7.04 Retentions (310,276) (287,275) 7.04.01 Depreciation, Amortization and Exhaustion (310,276) (287,275) 7.05 Net Added Value 2,702,682 2,328,116 7.06 Received from Third Parties 1,818,452 264,105 7.06.01 Equity Pick-Up (58,644) 11,466 7.06.02 Financial Income 1,876,677 251,061 7.06.03 Other 419 1,578 7.07 Added Value to be Distributed 4,521,134 2,592,221 7.08 Distribution of Added Value 4,521,134 2,592,221 7.08.01 Payroll 1,092,046 932,635 7.08.01.01 Salaries 859,901 722,267 7.08.01.02 Benefits 182,533 164,791 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 49,612 45,577 7.08.02 Taxes, Fees and Contributions 904,855 808,146 7.08.02.01 Federal 517,495 452,005 7.08.02.02 State 377,088 345,400 7.08.02.03 Municipal 10,272 10,741 7.08.03 Capital Remuneration from Third Parties 2,062,558 524,152 7.08.03.01 Interests 1,988,919 458,392 7.08.03.02 Rents 73,639 65,760 7.08.04 Interest on Own Capital 461,675 327,288 7.08.04.03 Retained Earnings 461,627 323,290 7.08.04.04 Non-Controlling Interest 48 3,998 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Market Value R$55.2 billion US$17.3 billion Prices BRFS3 R$63.30 BRFS US$19.78 Shares: 872,473,246 shares 20,971,618 treasury shares Base: 31.03.2015 Webcast Date: 29 09:00 Portuguese 10:30 English Telephone: Dial–in with connections in Brazil: +55 11 46886361 or +55 11 28204001 Dial-in with connections in the United States: +1 8887000802 www.brf-br.com/ir IR Contacts: Augusto Ribeiro Júnior CFO and IRO Christiane Assis IR Director +55 11 23225398 acoes@brf-br.com Dear Shareholders, Following BRF´s record results in 2014, we began the first quarter of 2015 with growth ambitions, financial strength and more prepared than ever to go through the challenging scenario that faces us in the short and medium terms. A proof of this was in the performance of our businesses and the consolidated results in 1Q15 which were solid, particularly in the Brazilian market. This performance is inextricably linked to the structural changes and strategy adopted over the last two years, now strengthened by the reorganization of the Company’s management model, which became more decentralized through the increased independence granted to the general managers, whose activities have been divided by geographical area. In the beginning of this year, we adopted the same organization structure within Brazil, which is now also divided in five regional areas: Northeast, Midwest/North, São Paulo, South and Southeast, all reporting directly to the Brazil general manager, and no longer by sales’ channels. This was a milestone in the beginning of a new long-term management cycle, which empowers the regions by giving them more autonomy in the decision-making process and increasingly focusing on the consumer. However, the good results in Brazil have not left us any less attentive to the economic situation, which is undergoing a period of higher interest rates, inflation and unemployment, the depreciation of the Real and cuts in public and private investments. The effects of this scenario can be seen in the slowing down of the economy and the decline in consumer confidence, which increases the Company´s responsibility to deliver on its internal projects, in order for us to continue to grow volumes and revenue in Brazil. The economic challenges facing Brazil are also generating social consequences. For example, the truckers strike set up roadblocks´in some of the Brazilian highways in February, which interfered with our operations. At the same time, this episode highlighted the skills shown by BRF´s local leaders whose exhaustive efforts prevented the impacts from being even greater. There is no doubt that we came out of this episode a stronger organization. Given this scenario, it will be even more important to continue working on increasing our proximity to the markets and improving our understanding of consumers´ needs and trends, in order to adjust our logistics and portfolio to the customers´ effective demands, constantly pursuing to deliver on the quality of our products and services. 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Also in the Brazilian market, we are committed to relaunching the Perdigão brand on the supermarket shelves, from July onwards. In order to be prepared for this moment, we have made investments in marketing and launched a new campaign which is part of the strategic plan of the brand. Perdigão currently accounts for 19% of all the sales volume of the processed and frozen foods market, a share that makes it the second most consumed brand in Brazil. Considering the global operations of the company, even with the instability seen in important markets, such as Venezuela, Russia and Angola, we have managed to deliver a strong quarter, anchored by the structural changes we made throughout 2014. We also continue working on BRF´s international expansion process. In Singapore, for example, we are in the process of creating a joint venture with SFI to create SATS BRF, a company in which we will hold a 49% stake. SFI is a wholly-owned subsidiary of SATS Ltd., the biggest provider of airports services in Asia, and listed in the Singapore Stock Exchange. We also announced the creation of a joint venture with Invicta Food Group Limited, which will be focused on the distribution of processed food in the United Kingdom, Ireland and Scandinavia, as well as contributing to growing our presence in the food service market in the United Kingdom. In the context of this transaction, both Invicta and BRF will contribute their local operations to form the joint venture, in which BRF will hold a 62% stake. Both transactions are in line with the strategic plan of accessing local markets, strengthening the brands and expanding the products’ portfolio around the world. In conclusion, if we could sum up all the work facing us this year, the concept we would like to enforce is the constant, uncompromising pursuit of quality. The same quality that is already recognized by consumers as the main attribute of our products, should bring together the Company and its employees in all its processes and operations from beginning to end. Having quality as part of our DNA is key to ensuring that BRF will overcome future challenges, innovate and gain competitiveness in all the sectors and markets where we operate. Abilio Diniz Chairman of the Board of Directors Pedro Faria Global CEO 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Highlights of the 1st Quarter 2015 (1Q15) (The results presented below refer to the Company´s continued operations and exclude the results obtained from the discontinued operations (Dairy products). As the Company announced in December 2014, these are in the process of being sold to Lactalis. Following the results of the continued operations, we present the results of the discontinued operations separately. At the end of this report, we present the Financial Statements and the Balance Sheet of the continued + discontinued operations. All the numbers consider the normal operation, i.e. recurring and non-recurring items.) Strategic Highlights · In 2015, BRF announced the new organization of its structure in Brazil and abroad. Starting January 2015, the Global CEO has five “general managers” reporting to him. These managers lead the Company´s business units which are now split by geographic area - Brazil, Latin America, Europe/Eurasia, Asia and Middle East/Africa – and have the support of the following corporate sectors: Quality and Management, Innovation and Marketing, Supply Chain, Legal Affairs, Finance and People. Due to this reorganization, the Company started to report its results per region, in line with the new structure. · Furthermore, reflecting the Company´s new structure, Brazil has also been split into five regions: Northeast, Midwest/North, São Paulo, South and Southeast (Espírito Santo, Minas Gerais and Rio de Janeiro states). These report directly to the Brazil General Manager and no longer by sales channel. This was a milestone for the beginning of a new long-term management cycle that started to give much more decision-making power to the regional centers and increasingly more focus on the consumer. · The Food Services division, which was previously reported separately, is now part of all regions and its results are integrated within the regions. Non-recurring events · Brazil faced 12 days of road blocks on some highways during the 1Q15 as a result of a strike lead by truck drivers. These blockages occurred mainly on highways in the Southern part of the country, preventing the movement of raw material and finished products, which ultimately impacted BRF´s operations located in these areas. Subsequent events · The ordinary and extraordinary general meetings of shareholders that occurred on April 8, 2015, approved the election of a new panel to constitute the Company´s Board of Directors. The Board now consists of nine members, with their respective alternates, six of which are independent members, and have a mandate of two years. · In line with its strategy of international expansion, BRF announced the creation of a Joint Venture with Singapore Food Industries (SFI) in April 2015 for the production and distribution of processed food in Singapore. BRF will invest US$19.0 million in the transaction to acquire 49% of the new company, which will be called “SATS BRF”. SFI will contribute by subleasing its assets (meat processing plants, machinery and distribution center), as well as its knowledge of the local market, while BRF will contribute with the supply of proteins, its brand and go-to-market knowledge. The joint venture will concentrate on processed and semi-processed foods, with high added value, initially for the Singaporean Market. 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance · The Company also announced the creation of a joint venture with Invicta Food Group Limited, which will be focused on the distribution of processed food in the United Kingdom, Ireland and Scandinavia, as well as contributing to increase BRF presence in the food service market in the United Kingdom. In the context of this transaction, both Invicta and BRF will contribute with their local operations to form a joint venture. Additionally, BRF will invest GBP 18 million to acquire 62% of participation in the joint venture, while Invicta´s shareholders will detain the other 38%. Financial Highlights · The Company´s reported gross income was 21.8% higher on a y/y comparison, which represented an improvement of 4.2 p.p. in the gross margin in the period. · Consolidated EBITDA reached R$951.1 million in 1Q15, an increase of 11.2% y/y and EBITDA margin was 13.5%, a gain of 0.7 p.p. in the same comparison. · Net income totaled R$461.6 million in the quarter, +42.8% y/y, with a margin of 6.5% compared with 4.8% the previous year. · Investments carried out in 1Q15 amounted to R$312.8 million and were 6.9% lower on a yearly comparison, due to reduced investments in expanding productive capacity, in line with the Company´s strategy. This amount includes R$132.2 million of investments in biological assets. · The Return on Invested Capital (ROIC) in 1Q15 was 12.3% compared with 7.2% in 1Q14 and 11.7% in 4Q14, on the back of the Company´s improved results, as well as a more efficient management of investments, both in CAPEX and in working capital. · The financial cycle in 1Q15 ended at 32.6 days compared with 41.8 days in 1Q14 and 36.9 days in 4Q14. · Free cash flow (FCF) was R$1.1 billion in 1Q15, totaling R$4.1 billion for the last 12 months, representing an improvement of 57.8% on an annual comparison. · The Company ended the quarter with a net debt to EBITDA 1 multiple (last 12 months) of 1.26x, compared with 1.04x in 4Q14. Despite the better operating result in the period this multiple was higher than the previous quarter due to the impact of the currency variation on the Company´s net debt. 1 The net debt/EBITDA multiple in 4Q14 and 1Q15 only considers the result of the continued operations. It is worth noting that that, although we are not considering the operations in the result, the cash coming from the transaction has still not be internalized by the Company. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Financial Highlights – Continued operations (excluding the results of the discontinued operations – Dairy products) Results - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Net Revenues 7,048 6,707 5.1% 8,047 (12.4%) Gross Profit 2,164 1,776 21.8% 2,687 (19.5%) Gross Margin (%) 30.7% 26.5% 4.2 p.p. 33.4% (2.7) p.p. EBIT 641 572 12.0% 1,406 (54.4%) EBIT Margin (%) 9.1% 8.5% 0.6 p.p. 17.5% (8.4) p.p. EBITDA 951 856 11.2% 1,762 (46.0%) EBITDA Margin (%) 13.5% 12.8% 0.7 p.p. 21.9% (8.4) p.p. Net Income 462 323 42.8% 991 (53.4%) Net Margin (%) 6.5% 4.8% 1.7 p.p. 12.3% (5.8) p.p. Earnings per share 1 0.54 0.37 46.1% 1.14 (52.6%) 1 Consolidated Earnings per Share (in R$), excluding Treasury Shares. Performance by region Net Operating Revenues (NOR) 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance EBIT Ø Brazil Brazil R$ Million Thousand Tons Average Price - R$ 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q In Natura 760 718 5.9% 838 (9.3%) 132 114 15.2% 138 (4.8%) 5.78 6.28 (8.1%) 6.07 (4.8%) Poultry 566 448 26.5% 611 (7.3%) 108 81 33.6% 112 (3.4%) 5.25 5.54 (5.3%) 5.48 (4.1%) Pork/Beef 194 270 (28.2%) 227 (14.6%) 24 34 (29.0%) 27 (10.6%) 8.16 8.06 1.2% 8.54 (4.4%) Processed Foods 2,863 2,620 9.3% 3,346 (14.4%) 404 384 5.2% 462 (12.5%) 7.09 6.82 3.9% 7.25 (2.2%) Others Sales 165 239 (30.8%) 196 (15.9%) 42 100 (58.1%) 79 (46.5%) 3.92 2.38 65.0% 2.50 57.2% Total without Other Sales 3,624 3,338 8.6% 4,185 (13.4%) 536 498 7.5% 600 (10.7%) 6.77 6.70 1.0% 6.98 (3.0%) Total 3,789 3,576 5.9% 4,381 (13.5%) 578 599 (3.5%) 679 (14.9%) 6.56 5.97 9.8% 6.46 1.6% As previously stated, BRF adopted a new management model in Brazil since the beginning of 2015. Under this model, the country was split into five regional administrative areas: Northeast, Midwest/North, São Paulo, South and Southeast. This new model strengthens the proactive role and independence of the regional structures, by decentralizing decisions and enhancing the regional structures, making it possible to understand and respond with greater agility to the demands of each market . As a result, each region has a director who is now responsible for maximizing the result of that region. This director is also responsible for the sales, trade marketing, commercial management, logistics, financial and HR local areas. In 2015, we continued with the projects that were started last year and which continue to bring positive results. These projects include: the go-to-market (GTM) process, focusing this year on raising the client´s productivity by increasing volumes, improving the products mix and through more frequent purchasing opportunities; and the project to enhance the level of service, which allows us to capture more sales and avoid losses, as well as further strengthening our relationship with the clients. 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Furthermore, BRF began three new projects in 2015, in line with its pursuit to constantly improve the level of efficiency and performance of its operation. The first includes the revision of the operational footprint, which aims to optimize BRF´s productive structure through a strategy of exploiting the specific features of its plants and benefiting from the geographical diversity within Brazil. The second project is the new pricing model that will allow the positioning of prices according to the features of each region, micro-region and channel, as well as helping in the improvement of market intelligence through the dynamic analysis of the price readings in the small and medium retail sector. The third project is about the acceleration of the automation processes of the plants, for which BRF has planned a bigger investment starting this year, and should bring higher productivity gains. Finally, it is important to mention that the Company will be restoring some key product categories under the Perdigão brand beginning on July 2015. These include items such as ham and smoked sausage, of which the sales were suspended since 2012. Perdigão is currently responsible for 19% of all the volume sold in the processed and frozen foods markets, placing it as the second most consumed brand in Brazil. The Net Operating Revenues (NOR) from the Brazilian operations in 1Q15 came to R$3.8 billion, an increase of 5.9% over 1Q14, mainly due to the rise of 9.8% in average prices that exceeded the fall of 3.5% in the volumes. However, this result was impacted by the other sales line (animal feed, hatcheries and sub-products), which showed a fall of 58.1% in volumes and a rise of 65.0% in average prices in Reais on an annual comparison. If we exclude the other sales line from the analysis, the figures for the quarter reflect a better picture of the real scenario in Brazil, with NOR of R$3.6 billion, +8.6% y/y, driven by a rise in volumes of 7.5% y/y and an improvement of 1.0% in average prices. EBIT R$ Million EBIT Margin 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q Brazil 306 380 (19.5%) 808 (62.1%) 8.1% 10.6% (2.5) p.p. 18.4% (10.4) p.p. EBIT in Brazil came to R$306.1 million in 1Q15, -19.5% y/y. This result was affected by the increase in operating expenses, due to larger investments in marketing and trade marketing, and also due to the other operating results line (see item 5 of this report). This line includes some extraordinary expenses in 1Q15, such as restructuring charges, expenses from idle capacity due to the truckers strike and some tax adjustments. EBIT margin declined by 2.5 p.p. over 1Q14 and came to 8.1%. In comparison with 4Q14, EBIT fell by 62.1% and EBIT margin contracted by 10.4 p.p 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Market Share - Value (Latest Survey) Surveys: 1: January-15/February-15; 2: February-15/March-15 Source: AC Nielsen BRF maintains its strong leadership position in terms of market share, in the specialty meat, frozen products, pizzas and margarine categories (core businesses). Ø Europe/Eurasia Europe R$ Million Thousand Tons Average Price - R$ 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q In Natura 219 293 (25.0%) 404 (45.8%) 30 38 (22.3%) 48 (37.4%) 7.33 7.60 (3.5%) 8.46 (13.3%) Poultry 117 104 12.2% 151 (22.4%) 20 19 8.1% 24 (16.6%) 5.83 5.61 3.8% 6.26 (6.9%) Pork/Beef 102 188 (45.6%) 254 (59.6%) 10 20 (50.6%) 24 (58.5%) 10.41 9.46 10.1% 10.70 (2.7%) Processed Foods 403 417 (3.5%) 436 (7.7%) 42 47 (10.4%) 46 (8.5%) 9.49 8.81 7.7% 9.41 0.9% Total 622 710 (12.4%) 841 (26.0%) 72 86 (15.7%) 94 (23.2%) 8.60 8.27 4.0% 8.93 (3.7%) NOR from the European operations in 1Q15 totaled R$622.1 million, a reduction of 12.4% y/y. This result was mainly impacted by the reduction of 15.7% in volumes, due to the decline in participation of Russia as a result of their internal economic crisis and the strategy of reducing our exposure to this market. The average price in Reais improved by 4.0% compared with 1Q14. On a quarterly comparison, the fall of the NOR came to 26.0%, due to the negative variations in both, volumes (-23.2% q/q) and average prices in Reais (-3.7% q/q), strongly impacted by the Russia effect. EBIT R$ Million EBIT Margin 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q Europe 59 85 (30.4%) 182 (67.6%) 9.5% 12.0% (2.5) p.p. 21.7% (12.2) p.p. EBIT for the European region was 30.4% lower on an annual comparison and 67.6% on a quarterly comparison, amounting to R$59.0 million in 1Q15. EBIT margin fell by 2.5 p.p. and 12.2 p.p. on the annual and quarterly comparisons, respectively. This was mainly due to the reduction in volumes in the region, as mentioned previously. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Ø Middle East/Africa (MEA) MEA R$ Million Thousand Tons Average Price - R$ 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q In Natura 1,366 1,225 11.5% 1,411 (3.2%) 229 253 (9.3%) 268 (14.6%) 5.96 4.85 22.9% 5.26 13.3% Poultry 1,340 1,153 16.2% 1,357 (1.3%) 225 242 (6.8%) 259 (13.1%) 5.95 4.77 24.8% 5.24 13.6% Pork/Beef 26 72 (64.0%) 54 (51.9%) 4 11 (62.9%) 9 (55.5%) 6.33 6.53 (3.1%) 5.85 8.2% Processed Foods 134 78 72.1% 149 (10.6%) 24 17 35.1% 30 (21.0%) 5.65 4.44 27.3% 4.99 13.2% Total 1,499 1,302 15.1% 1,561 (3.9%) 253 270 (6.4%) 298 (15.2%) 5.93 4.82 23.0% 5.23 13.3% The NOR in the MEA region reached R$1.5 billion in 1Q15, an increase of 15.1% over 1Q14. This performance was mainly due to the higher revenues obtained in relevant markets such as Saudi Arabia and the United Arab Emirates, resulting from the Company´s strategy of acquiring distributors in the Middle East. The results were also boosted by an increase of 23.0% in average prices in Reais in the region (+1.5% higher in dollar terms), despite the reduction of 6.4% in volumes mainly due to lower volumes from Africa, particularly Angola, which was impacted by the sharp fall in oil prices during the mast months. A quarterly comparison shows that the NOR was 3.9% lower, affected by the decline in volumes, particularly to Angola, which were partially compensated by an increase of 13.3% in the average price. EBIT R$ Million EBIT Margin 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q MEA 115 26 352.4% 182 (36.7%) 7.7% 2.0% 5.7 p.p. 11.7% (4.0) p.p. The EBIT from the MEA region in 1Q15 showed an impressive rise of 352.4% over 1Q14 and amounted to R$115.4 million. This improvement was due to higher revenues in the period, particularly as a result of the factors mentioned previously. A comparison with 4Q14 shows that the region´s EBIT fell by 36.7%, with a decline of 4.0 p.p. in the margin. Ø Asia Asia R$ Million Thousand Tons Average Price - R$ 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q In Natura 728 684 6.4% 799 (8.9%) 109 120 (9.1%) 124 (11.9%) 6.67 5.70 17.0% 6.44 3.5% Poultry 652 590 10.4% 708 (8.0%) 100 107 (6.3%) 113 (11.2%) 6.51 5.52 17.9% 6.28 3.6% Pork/Beef 76 94 (19.1%) 91 (15.7%) 9 13 (31.3%) 11 (19.1%) 8.40 7.13 17.7% 8.06 4.2% Processed Foods 17 15 10.7% 20 (17.2%) 2 2 (10.6%) 3 (26.5%) 8.39 6.77 23.9% 7.45 12.6% Total 745 700 6.5% 819 (9.1%) 111 122 (9.1%) 127 (12.2%) 6.70 5.72 17.1% 6.46 3.6% NOR in the Asian region totaled R$744.7 million in 1Q15, an increase of 6.5% over 1Q14. This increase was mainly due to the better average prices in Reais (+17.1% y/y) which more than compensated for the fall of 9.1% in volumes for this region compared with the same period of the previous year. In comparison with 4Q14, NOR showed a negative variation of 9.1% mainly due to a reduction of 12.2% in volumes, as a result of higher inventories in Hong Kong. This offset the positive effect of a ban imposed by South Korea on chicken from the United States, which ended up creating an opportunity for BRF to increase volumes in the country. Moreover, the quarterly comparison shows there was a slowdown in the increase in average prices in Reais (+3.6% y/y), that was partly explained by the adjustment in prices in Japan, bearing in mind the appreciation of the American dollar against the Real during the quarter. 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance EBIT R$ Million EBIT Margin 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q Asia 164 73 124.6% 213 (23.0%) 22.0% 10.4% 11.6 p.p. 26.0% (4.0) p.p. EBIT from the Asian operations in 1Q15 reached R$163.9 million, an increase of 124.6% on an annual comparison. As a result, EBIT margin expanded by 11.6 p.p., rising from 10.4% in 1Q14 to 22.0% in 1Q15. EBIT margin for the Asian operations declined by 4.0 p.p. over 4Q14. Ø Latin America (LATAM) LATAM R$ Million Thousand Tons Average Price - R$ 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q In Natura 140 224 (37.6%) 197 (29.1%) 20 39 (48.6%) 28 (27.2%) 6.93 5.71 21.4% 7.10 (2.5%) Poultry 79 138 (42.8%) 97 (18.9%) 14 29 (52.3%) 17 (19.5%) 5.61 4.68 19.8% 5.56 0.8% Pork/Beef 61 86 (29.2%) 100 (38.9%) 6 10 (37.5%) 10 (40.3%) 9.94 8.77 13.3% 9.72 2.3% Processed Foods 240 185 29.8% 233 2.9% 27 28 (1.8%) 31 (11.6%) 8.85 6.69 32.2% 7.60 16.4% Others Sales 14 10 40.9% 15 (6.2%) 0 0 - 0 - Total without Other Sales 380 409 (7.1%) 430 (11.7%) 47 67 (29.3%) 58 (19.0%) 8.03 6.11 31.3% 7.36 9.0% Total 394 419 (6.0%) 445 (11.6%) 47 67 (29.3%) 58 (19.0%) 8.32 6.26 32.9% 7.61 9.2% NOR from the LATAM operations in 1Q15 summed R$393.5 million. This represents a decline of 6.0% on an annual comparison, due to the reduction of 29.3% in volumes, particularly as a result that no shipments were made to Venezuela in the period. NOR from the LATAM region fell by 11.6% over 4Q14, once again due to a reduction of 19.0% in volumes. EBIT R$ Million EBIT Margin 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q LATAM (3) 9 (138.4%) 21 (116.6%) (0.9%) 2.2% (3.1) p.p. 4.7% (5.6) p.p. LATAM´s operating result showed a loss of R$3.5 million in 1Q15, mainly due to the fall in NOR. As a result, EBIT margin contracted by 3.1 p.p., declining from 2.2% in 1Q14 to a negative margin of 0.9% in 1Q15. The region registered a decline of 5.6 p.p. in the EBIT margin over 4Q14. 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Consolidated Result 1Q15 1) Net Operating Revenues (NOR) Consolidated NOR was R$7.0 billion in 1Q15, +5.1% y/y, boosted by a 13.3% higher average price in Reais and by the positive results in the Brazil, MEA and Asia regions, where the increase in average prices in Reais offset the reduction in volumes. A quarterly comparison shows there was a fall of 12.4% in NOR due to the high seasonal effect we have in the last quarter of the year, mainly in Brazil, also due to the excellent sales performance of commemorative items in the 4Q14. It is also worth mentioning that BRF had an outstanding result in the international market in 4Q14 that was positively impacted by the Russian sanctions on poultry and pork products imposed on the United States and the European Union, as well as a balanced supply of poultry in the main markets where BRF operates. 2) Cost of Goods Sold (COGS) COGS - R$ Million 1Q15 1Q14 y/y 4Q14 q/q COGS (4,885) (4,931) (0.9%) (5,359) (8.9%) % of the NOR (69.3%) (73.5%) 4.2 p.p. (66.6%) (2.7) p.p. The COGS totaled R$4.9 billion in 1Q15, a slight fall of 0.9% y/y. The COGS as a percentage of NOR declined by 4.2 p.p. from 73.5% in 1Q14 to 69.3% in 1Q15. This variation was due to the lower cost of soybeans (-8.08%) as well as soybean meal (-3.81%), when compared with the same period of last year. This positively impacted the result despite the increase in the cost of corn in the same comparison (+2.95%). Among the main factors that affected the COGS in the quarter, it is also worth mentioning the impact of the appreciation of the Real against the dollar in the costs of packaging and other inputs, higher energy costs, and higher food conversion costs as a result of the Brazilian truck drivers´ strike. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance The cost of corn rose over 4Q14 (+10.2%) as well as the soybean meal (+13.1%). This led to an increase of 2.7 p.p. in the COGS as a percentage of NOR on a q/q comparison. Ø Slaughter and Production Production 1Q15 1Q14 y/y 4Q14 q/q Poultry Slaughter (Million Heads) 407 409 (0.6%) 423 (4.0%) Hog/ Cattle Slaughter (Thousand Heads) 2,247 2,355 (4.6%) 2,403 (6.5%) Production (Thousand Tons) 1,054 1,041 1.3% 1,099 (4.1%) Meats 943 928 1.6% 978 (3.6%) Other Processed Products 112 113 (1.6%) 121 (7.6%) Feed and Premix (Thousand Tons) 2,589 2,538 2.0% 2,619 (1.2%) Poultry slaughtering activities in 1Q15 declined by 0.6% y/y and 4.0% q/q, as was the case with hog/beef slaughtering that was 4.6% lower y/y and 6.5% q/q. The declines in the slaughtering activities reflect our strategy of optimizing volumes, particularly in the international market. The reduction in hog/beef slaughtering is also due to the transfer of BRF beef slaughtering plants to Minerva in October 2014. In terms of production, the volume of food produced in 1Q15 totaled 1.1 million tons, representing a slight increase of 1.3% on a y/y comparison and a reduction of 4.1% on a q/q comparison. It is also worth pointing out that the volumes of slaughtering activities as well as of production were affected by the lower volumes in Russia, Venezuela and Angola in 1Q15, as well as the truck drivers´ strike, when the Company had to interrupt operations in some plants for a few days. 3) Gross Income Gross Profit - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Gross Profit 2,164 1,776 21.8% 2,687 (19.5%) Gross Margin (%) 30.7% 26.5% 4.2 p.p. 33.4% (2.7) p.p. Gross income in 1Q15 showed a relevant rise of 21.8% over the same period of last year, and came to R$2.2 billion. The gross margin was 4.2 percentage points higher, rising from 26.5% in 1Q14 to 30.7% in 1Q15. This increase was mainly driven by better average prices in Reais in all regions, led by LATAM (+32.9% y/y), MEA (+23.0% y/y) and Asia (+17.8%). Gross income fell by 19.5% in comparison with 4Q14, declining from 33.4% of NOR to 30.7%. This was due to the seasonal factors in the revenue as previously mentioned and the reduction in volumes and in prices arising from the Russia and Venezuela effect. 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance 4) Operating Expenses Operating Expenses - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Selling Expenses (1,084) (1,000) 8.4% (1,164) (6.9%) % of the NOR (15.4%) (14.9%) (0.5) p.p. (14.5%) (0.9) p.p. General and Administrative Expenses (108) (94) 14.2% (110) (2.3%) % of the NOR (1.5%) (1.4%) (0.1) p.p. (1.4%) (0.2) p.p. Operating Expenses (1,191) (1,094) 8.9% (1,274) (6.5%) % of the NOR (16.9%) (16.3%) (0.6) p.p. (15.8%) (1.1) p.p. Operating expenses rose by 8.9% in 1Q15 compared with the previous year to 16.9% of the NOR compared with 16.3% in 1Q14. This was due to an increase of 8.4% in the selling expenses, which rose as a result of higher spending with marketing , due to the new institutional Perdigão campaigns, already anticipating the return of some categories starting on July this year, and higher spending on trade marketing in line with the Company´s strategy . Another factor was an increase of 14.2% in administrative expenses in relation to 1Q14. It is also worth mentioning that the annual variation in the operating expenses line is being impacted by the increased spending by Federal Foods in 1Q15, which is now consolidated in BRF results, due to the acquisition of the additional economic rights in April 2014; as well as by Alyasra results, of which the Company acquired 75% of its frozen food retail distribution business in November of the same year. Operating expenses fell by 6.5% compared with 4Q14. 5) Other Operating Results The Company had an expense of R$273.0 million in the other operating results line in 1Q15 which was 126.2% higher than the expense of R$120.7 million in 1Q14. This amount includes R$147.0 million in non-recurring expenses, of which: R$41.7 million in expenses related to idle capacity, particularly as a result of the truck drivers´ strike which occurred in February 2015; R$34.7 million with restructuring, mainly in the marketing area; R$27.0 million in tax adjustments, as well as other items which altogether amounted to R$43.6 million. Excluding the impact of these non-recurring items, other operating expenses were R$126.0 million, in line with the 1Q14. 6) Operating Result (EBIT) 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Consolidated EBIT in 1Q15 was R$640.9 million, +12.0% y/y, due mainly to higher gross income, which was boosted by better average prices in Reais in Brazil, MEA and Asia. This offset the rise in operating expenses (+8.9% y/y), higher net expenses in the other operating results (+126.2%) as well as the impact of the equity income result line which went from R$11.5 million of revenue in 1Q14 to R$58.6 million of expenses in 1Q15, mainly due to the negative results arising from Minerva, of which BRF holds a stake of 15.2%. The consolidated operating margin was 9.1% compared with 8.5% in 1Q14, an increase of 0.6 p.p. in the annual comparison. If an adjustment is made for the impact of the non-recurring items, the consolidated operating margin would be 11.2%, an increase of 2.7 p.p. in the annual comparison. This is a result from better prices in Reais, as already mentioned, and the structural initiatives adopted by the Company, such as the optimization of the allocation of volumes between markets, better allocation of sales in the regions and the acquisition of distributors in the Middle East. A quarterly comparison shows a decrease of 54.4% in EBIT and contraction of 8.4 p.p. in margin due to the decline in NOR for seasonal reasons in Brazil, as well as the international factors already referred to, as well as the impact of the non-recurring items, and the equity income impact from Minerva. 7) Net Financial Result R$ Million 1Q15 1Q14 y/y 4Q14 q/q Financial Income 1,877 251 647.5% 377 397.7% Financial Expenses (1,984) (448) 343.3% (578) 243.5% Net Financial Income (Expenses) (108) (196) (45.3%) (201) (46.4%) Net financial expenses in 1Q15 were 45.3% lower y/y and 46.4% lower q/q, mainly due to higher gains from currency variation and interest on own equity and financial investments, and in the gains from derivative operations and from converting investments abroad. It is also worth mentioning that BRF had a currency variation gain in the period coming from the sales of the Dairy operations to Lactalis, since the contract was indexed to the US Dollar in December 2014. As a result, these revenues reduced the impacts of the currency variation expenses on loans and financing, and on other liabilities, bringing net financial expense to a total of R$107.5 million in the quarter. The use of non-derivative and derivative financial instruments to cover currency movements allows significant reductions in the net exposure of the balance sheet in foreign currency. We highlight the fact that BRF moved from a net currency exposure with impact on results of US$550.0 million “long” in 4Q14 to US$557.0 million “long” in 1Q15. As mentioned in the previous quarterly report, this long-term currency exposure in the balance sheet resulted from the signing of the contract with Lactalis for the sale of our Dairy operations in December 2014. As the amount of the transaction had been previously agreed at a total of R$1.8 billion, fixed in dollar terms on the signing of the contract (approximately US$700.0 million), without the creation of a hedge, it was therefore subject to currency adjustments until the conclusion of this transaction. (See Explanatory Note 4.1.d.) 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance On March 31, 2015, the non-derivative financial instruments designated as hedge accounting, in the cash flow hedge concept, amounted to US$600 million. Furthermore, the derivative financial instruments designated as hedge accounting, in the cash flow hedge concept, to cover most probable exports, reached US$1,448.3 million, €77.5 million, £30.8 million and ¥12,923.0 million, in their respective currencies. These instruments also made a direct contribution to the reduction in the currency exposure. In both cases, the unrealized result from the currency variation was accounted for in the other comprehensive income. 8) Debt R$ Million ∆ % Current Non-Current Total Total Debt Local Currency (2,033) (1,365) (3,399) (3,993) (14.9%) Foreign Currency (1,049) (8,930) (9,979) (7,854) 27.1% Gross Debt (3,083) (10,295) (13,378) (11,847) 12.9% Cash Investments Local Currency 1,190 184 1,374 2,220 (38.1%) Foreign Currency 5,774 - 5,774 4,594 25.7% Total Cash Investments 6,964 184 7,148 6,815 4.9% Net Debt 3,881 (10,111) (6,230) (5,032) 23.8% Exchange Rate Exposure - US$ Million - - 495 567 (12.6%) The Total Gross Debt amounting R$13,377.7 million, as shown above, accounts for the total financial debt, plus other financial liabilities amounting R$655.8 million, as stated in Explanatory Note 4.1. of the Financial Statements of March 31, 2015. Development of Net Debt/EBITDA *In 4Q14 and 1Q15, we are considering for the calculation of the multiple only the result of the continued operations (without Dairy products), other quarters consider the continued and discontinued operations. The Company`s net debt was R$6.2 billion, 23.8% higher than that registered on December 31, 2014, resulting in a net debt to EBITDA ratio (last 12 months) of 1.26x compared with 1.04x in 4Q14. Despite the strong operational cash generation in the period, there was an increase in the net debt q/q, mainly as a result of the higher debt in foreign currency, impacted by an appreciation of 20.8% in the dollar against the Real in the same period. Also, it is also worth noting that the net debt was impacted by the share buyback program that occurred in the period, which reduced cash by R$1.0 billion. Without the effect of the share buyback, the net debt would have remained in line with 4Q14. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance 9) Investments (Capex) Investments of R$312.8 million were carried out in the quarter, 6.9% lower than in 1Q14. BRF continues to direct a large part of the investments to automation, logistics, systems (IT), and BRF began to direct investments to the operational footprint project, as already mentioned earlier. The amount of investments undertaken in the quarter includes R$159.1 million spent on growth, support and efficiency, which presented a reduction of 26.7% y/y; R$132.2 million in biological assets (breeders), which rose by 10.0% y/y; and R$21.5 million in acquisitions and leasing transactions. 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance 10) Financial Cycle Financial Cycle (Acc. Receivable + Inventories – Acc. Payable)/NOR *In 4Q14 and 1Q15, we are considering for the calculation of the multiple only the result of the continued operations (without Dairy products), other quarters consider the continued and discontinued operations. The financial cycle at the end of 1Q15 totaled 32.6 days compared with 41.8 days at the end of 1Q14 and 36.9 days at the end of 4Q14. In percentage terms, BRF moved from 11.0% in 1Q14 and 10.1% in 4Q14 to 8.8% of the NOR in 1Q15. This improvement of more than 9 days in the financial cycle over the last 12 months, reflects the results of important projects implemented during 2014, particularly in the accounts payable, where the Company renegotiated most of its contracts with suppliers. 11) Free Cash Flow 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance The free cash flow (EBITDA – Variation in Working Capital – Capex) came to R$4.1 billion in accumulated terms over the last 12 months. This was an increase of 57.8% on an annual comparison. This was due to the Company´s better operating performance which increased the EBITDA generated in the period as well as the improvement in the financial cycle, as already mentioned in the “financial cycle” item, reducing the need for working capital. 12) Equity Income Result The equity income result arising from the participation in the earnings of affiliates and subsidiaries in joint ventures represented a loss of R$58.6 million in 1Q15 compared with a gain of R$11.5 million in 1Q14. This result was mainly due to the performance of Minerva which started to be consolidated proportionally in BRF result through the equity income line since September 1, 2014 when the agreement for the sale of beef operations in exchange for a stake of 15.2% in this company was concluded. 13) Income Tax and Social Contribution Income Tax and Social Contribution - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Income before Taxes 533 376 41.9% 1,206 (55.8%) Income Tax and Social Contribution (72) (49) 47.5% (214) (66.6%) Effective Tax Rates (%) (13.4%) (12.9%) (0.5) p.p. (17.8%) 4.3 p.p. The income tax and social contribution showed a total expense of R$71.7 million in 1Q15 compared with R$48.6 million in 1Q14 and represented an actual rate of 13.4% and 12.9%, respectively. The main factors that led the Company to present an actual rate that was lower than the nominal rate were related to the fiscal benefit in the payment of interest on own equity and subventions for investments, along with the results of subsidiaries abroad (see Explanatory Note 14.2). 14) Participation by Non-Controlling Shareholders The result attributed to non-controlling shareholders of subsidiaries in Argentina, the Middle East and Europe, represented an expense of R$48.0 thousand in 1Q15 compared with an expense of R$4.0 million in the same period of the previous year. 15) Result of Discontinued Operations (Dairy) As already mentioned, due to the sale of the Dairy operations to the Lactalis Group, the results of these operations are presented as discontinued operations. The net income from the discontinued operations in 1Q15 totaled R$3.0 million compared with a loss of R$7.8 million in 1Q14 and was 89.1% lower than in 4Q14 when net income of R$27.4 million was registered. A more detailed analysis of these results will be presented in item 20 of this report. 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance 16) Net Income Net Income - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Net Income from Continued Operations 462 323 42.8% 991 (53.4%) Net Margin (%) 6.5% 4.8% 1.7 p.p. 12.3% (5.8) p.p. Net Income Total 465 315 47.3% 1,018 (54.4%) Net Margin (%) 6.1% 4.3% 1.8 p.p. 11.7% (5.6) p.p. Net income from continued operations reached R$461.6 million in 1Q15, an increase of 42.8% y/y and a net margin of 6.5%, 1.7 p.p. higher on a yearly comparison. This performance was due to better operating result combined with a reduction in net financial expenses in 1Q15, compared with the same period of last year. A quarterly comparison shows a decline in the net income of 53.4% in comparison, with the net margin contracting by 5.8 p.p., as previously mentioned The Company´s total net income in 1Q15 (including discontinued operations), amounted to R$464.6 million, an expansion of 47.3% y/y and 1.8 p.p. in the net margin. In relation to 4Q14, the Company´s total net income registered a decline of 54.4% and a contraction of 5.6 p.p. in the net margin. 17) EBITDA EBITDA - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Net Income 462 323 42.8% 991 (53.4%) Income Tax and Social Contribution 72 49 47.5% 214 (66.6%) Net Financial 108 196 (45.3%) 201 (46.4%) Depreciation and Amortization 310 287 8.0% 357 (13.0%) EBITDA from Continued Operations 951 856 11.2% 1,762 (46.0%) EBITDA Margin (%) 13.5% 12.8% 0.7 p.p. 21.9% (8.4) p.p. EBITDA Total 955 861 11.0% 1,818 (47.5%) EBITDA Margin (%) 12.6% 11.7% 0.9 p.p. 20.9% (8.3) p.p. EBITDA (Continued Op.) – Quarterly Trend (R$ Million) 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance EBITDA from the Company´s continued operations totaled R$951.1 million in 1Q15, and was 11.2% higher y/y with an EBITDA margin of 13.5%, +0.7 p.p. y/y. In comparison with 4Q14, EBITDA was 46.0% lower, which reduced the EBITDA margin by 8.4 p.p. q/q. If we adjust for the non-recurring items in the quarter, previously explained in the item “Other Operational Results”, as well as for the negative variation in the equity income due to our stake in Minerva, EBITDA would amount to R$1,155.0 million and the EBITDA margin would reach 16.4%. EBITDA (Continued + Discontinued Op.) – Quarterly Trend (R$ Million) The Company´s total EBITDA from the continued and discontinued operations reached R$955.1 million, 11.0% higher y/y, with a margin of 12.6% compared with 11.7% in 1Q14 and 20.9% in 4Q14. 18) Shareholders Equity Shareholders´equity came to R$14.9 billion on March 31, 2015 compared with R$15.7 billion on December 31, 2014. This was mainly due to the share buyback program announced on December 18, 2014. 19) Interest on Own Equity and Dividends The extraordinary meeting of the Board of Directors held on December 18, 2014 approved the distribution of R$376.8 million in the form of interest on equity and an additional distribution of R$86.5 million in the form of dividends, totaling R$463.3 million to be distributed. Payments were made on February 12, 2015. (See Explanatory Note 27.2.) 20) Result of Discontinued Operations (Dairy products) As already mentioned in this document, in 2014 BRF announced the signing of a sales contract with Parmalat S.p.A., a company belonging to the Lactalis Group, establishing the terms and conditions for the sale of BRF plants in the dairy segment, including the corresponding assets and brands dedicated to this segment. In line with the prevailing legislation, it is presented in this report the results of this operation as the results of the discontinued operations (see Explanatory Note 13.2), which is described below: 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Ø Net Operating Revenues (NOR) of the Discontinued Operations Dairy R$ Million Thousand Tons Average Price - R$ 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q 1Q15 1Q14 y/y 4Q14 q/q Dry Division 320 352 (8.9%) 368 (12.9%) 140 136 2.5% 145 (3.5%) 2.29 2.58 (11.1%) 2.54 (9.8%) Frozen and Fresh Division 204 281 (27.2%) 302 (32.3%) 48 58 (16.8%) 54 (11.0%) 4.24 4.85 (12.5%) 5.58 (24.0%) Other sales 20 0 - 0 - 26 0 - 0 - Total without Other Sales 525 632 (17.0%) 670 (21.6%) 188 194 (3.2%) 199 (5.5%) 2.79 3.26 (14.3%) 3.37 (17.1%) Total 545 632 (13.8%) 670 (18.7%) 214 194 10.1% 199 7.5% 2.55 3.26 (21.7%) 3.37 (24.3%) NOR from the discontinued Dairy operations in 1Q15 was R$544.7 million, 13.8% lower in quarterly terms. This was due to a fall in the average price in Reais of 21.7% y/y, which didn´t compensate the increase of 10.1% in volumes driven by the Dry Division (UHT Milk, Powdered Milk and Juices/Groceries) and other sales. In relation to 4Q14, NOR showed a negative variation of 18.7%, which was also due to a fall in average prices in Reais (-24.3% q/q), higher than the rise in volumes (+7.5% q/q), also driven by other sales. When the other sales are excluded from the analysis, NOR fell by 17.0% y/y, being pushed by a decline of 3.2% in volumes and 14.3% in average prices. A quarterly comparison shows that NOR fell by 21.6%, driven by a decline of 5.5% in volumes and 17.1% in average prices. Ø Operating Result (EBIT) of the Discontinued Operations Dairy - R$ Million 1Q15 1Q14 y/y 4Q14 q/q NOR 545 632 (13.8%) 670 (18.7%) EBIT 4 (11) (138.0%) 37 (89.1%) EBIT Margin (%) 0.7% (1.7%) 2.4 p.p. 5.5% (4.7) p.p. EBIT from the discontinued Dairy operations amounted to R$4.0 million in 1Q15, and recovered from the negative operating result of R$10.5 million registered in 1Q14. The margin rose from -1.7% in 1Q14 to 0.7% in 1Q15. A quarterly comparison shows that the EBIT declined by 89.1% and the margin contracted by 4.7 p.p 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Stock Market The Company had a market capitalization at the end of the quarter of R$55.2 billion. *Closing Price Performance of the shares on the BM&FBovespa (1Q15) Source: Bloomberg 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Performance of the ADRs on the NYSE (1Q15) Source: Bloomberg Diffused Control Base: March 21, 2015 Number of shares: 872,473,246 (common) Capital Stock: R$12.5 billion 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance (It is presented in the following tables the Income Statement for the Year, the Balance Sheet and Cash Flow Statement of the continued operations and, as a comparison base, also the statements of the continued + discontinued operations). Financial Statement from Continued Operations - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Net Operating Revenues 5.1% (12.4%) Cost of Sales (0.9%) (8.9%) % of the NOR (69.3%) (73.5%) 4.2 p.p. (66.6%) (2.7) p.p. Gross Profit 21.8% (19.5%) % of the NOR 30.7% 26.5% 4.2 p.p. 33.4% (2.7) p.p. Operating Expenses 8.9% (6.5%) % of the NOR (16.9%) (16.3%) (0.6) p.p. (15.8%) (1.1) p.p. Selling Expenses 8.4% (6.9%) % of the NOR (15.4%) (14.9%) (0.5) p.p. (14.5%) (0.9) p.p. Fixed (701) (603) 16.2% (699) 0.3% Variable (382) (397) (3.6%) (465) (17.8%) General and Administrative Expenses 14.2% (2.3%) % of the NOR (1.5%) (1.4%) (0.1) p.p. (1.4%) (0.2) p.p. Honorary of our Administrators (7) (6) 4.4% (7) (0.5%) % of the NOR (0.1%) (0.1%) 0.0 p.p. (0.1%) 0.0 p.p. General and Administrative (101) (88) 14.9% (103) (2.5%) % of the NOR (1.4%) (1.3%) (0.1) p.p. (1.3%) (0.1) p.p. Operating Income 42.7% (31.2%) % of the NOR 13.8% 10.2% 3.6 p.p. 17.6% (3.8) p.p. Other Operating Results 126.2% - Equity Income 11 (611.5%) - EBIT 12.0% (54.4%) % of the NOR 9.1% 8.5% 0.6 p.p. 17.5% (8.4) p.p. Net Financial Income (45.3%) (46.4%) Income before Taxes 41.9% (55.8%) % of the NOR 7.6% 5.6% 2.0 p.p. 15.0% (7.4) p.p. Income Tax and Social Contribution (72) (49) 47.5% (214) (66.6%) % of Income before Taxes (13.4%) (12.9%) (0.5) p.p. (17.8%) 4.3 p.p. Net Income before Non-Controlling Shareholders 41.1% (53.4%) Non-Controlling Shareholders (98.8%) (90.4%) Net Income from Continued Operations 42.8% (53.4%) % of the NOR 6.5% 4.8% 1.7 p.p. 12.3% (5.8) p.p. Net Income from Discontinued Operations 3 - 27 (89.1%) Net Income (Continued + Discontinued Operations) 47.3% (54.4%) % of the NOR 6.1% 4.3% 1.8 p.p. 11.7% (5.6) p.p. EBITDA From Continued Operations 11.2% (46.0%) % of the NOR 13.5% 12.8% 0.7 p.p. 21.9% (8.4) p.p. EBITDA (Continued + Discontinued Operations) 11.0% (47.5%) % of the NOR 12.6% 11.7% 0.9 p.p. 20.9% (8.3) p.p. 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Balance Sheet from Continued Operations - R$ Million Assets Current Assets Cash and Cash Equivalents 5,874 3,313 6,007 Financial Investments 614 543 587 Accounts Receivable 2,562 2,857 3,047 Recoverable Taxes 990 1,338 1,009 Dividends/Interest on shareholders' equity receivable 1 0 10 Securities Receivable 221 137 215 Inventories 3,337 3,056 2,941 Biological Assets 1,201 1,203 1,131 Other Financial Assets 476 51 43 Other Receivables 262 270 268 Anticipated expenses 272 145 271 Non-Current Assets held to sale and discontinued operation 1,963 173 1,958 Total Current Assets Non-Current Assets Long-term assets Cash Investments 64 57 62 Accounts Receivable 9 8 8 Judicial Deposits 627 506 616 Biological Assets 697 566 683 Securities Receivable 337 361 362 Recoverable Taxes 933 783 912 Deferred Taxes 888 532 714 Other Receivables 120 104 115 Restricted Cash 308 372 317 Permanent Assets Investments 391 119 438 Property, Plant and Equipment 10,090 10,769 10,059 Intangible 4,477 4,719 4,329 Total Non-Current Assets Total Assets Liabilities and Equity Current Liabilities Loans and Financing 2,427 2,691 2,739 Suppliers 4,381 3,737 3,977 Payroll and Mandatory Social Charges 478 451 427 Taxes Payable 366 261 300 Dividends/Interest on Shareholders’ Equity 3 4 431 Management and Staff Profit Sharing 107 84 396 Other Financial Liabilities 656 130 257 Provisions 255 234 243 Employee Pension Plan 56 49 56 Other Liabilities 219 168 234 Liabilities related to non-current assets held for sale and discontinued operations 520 0 508 Total Current Liabilities Non-Current Liabilities Loans and Financing 10,295 7,237 8,850 Suppliers 154 137 161 Taxes and Social Charges Payable 28 15 26 Provision for Tax, Civil and Labor Contingencies 924 781 943 Deferred Taxes 126 16 90 Employee Pension Plan 269 253 258 Other Liabilities 530 570 516 Total Non-Current Liabilities Total Liabilities Shareholders' Equity Capital Stock 12,460 12,460 12,460 Capital Reserves 104 114 109 Profit Reserves 3,974 2,539 3,946 Other Related Results (864) (232) (620) Retained Profits 465 315 0 Transfer Reserves and Tax Incentives (28) (27) 0 Treasury Shares (1,304) (49) (305) Non-Controling Shareholders 117 42 99 Total Shareholders' Equity Total Liabilities and Shareholders' Equity 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Cash Flow from Continued Operations - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Operating Activities Result for the Fiscal Year 462 323 42.8% 991 (53.4%) Adjustments to the Result 935 266 252.2% 792 18.0% Changes in Assets and Liabilities Accounts Receivable from Clients 424 484 (12.4%) (155) (373.8%) Inventory (395) 59 (774.2%) 577 (168.4%) Biological Assets (71) 2 (2963.7%) (9) 654.7% Interest on Shareholders' Equity Received 9 0 - 9 (1.3%) Suppliers 380 54 607.1% (140) (371.1%) Payment of Contingencies (55) (39) 40.3% (36) 51.4% Interest Payments (120) (122) (1.8%) (217) (44.5%) Payment of Income Tax and Social Contribution (1) (3) (64.4%) (1) 0.2% Salaries, Social Obligations and Others (92) (80) 14.9% (212) (56.7%) Net Cash provided by the Continued Operating Activities 56.5% (7.7%) Net Cash provide by the Discontinued Operating Activities 4 8 (49.3%) 48 (91.8%) Net Cash provided by Operating Activities 55.6% (10.1%) Investment Activities Financial Investments 75 3 2291.8% (23) (424.5%) Investment in Restricted Cash (5) (4) 21.3% (5) 9.1% Acquisition of Companies 0 0 - (314) (100.0%) Acquisition of Interests in Joint Venture (0) (2) (77.0%) (45) (99.0%) Acquisition of Fixed Assets/Investments (157) (200) (21.5%) (224) (30.0%) Acquisition of Biological Assets (132) (120) 10.0% (136) (2.7%) Revenue from the Sale of Fixed Assets 40 48 (16.5%) 39 2.2% Intangible Investments (7) (0) 2476.7% (7) 1.4% Net Cash provided by the Continued Investment Activities (32.1%) (73.8%) Net Cash provided by the discontinued Investment Activities (6) (13) (55.3%) (15) (61.2%) Net Cash provided by Investment Activities (33.2%) (73.5%) Financing Activities Loans and Financing (504) (69) 632.3% 297 (269.5%) Interest on Shareholders' Equity (463) (365) 26.9% 0 - Sale of Treasury Shares (1,029) 0 - (234) 340.4% Disposal of Treasury Shares 19 24 (19.7%) 16 17.6% Net Cash provided by Financing Activities 382.4% 80 (2563.2%) Effect of Exchange Rate Variation on Cash and Cash Equivalents (925.6%) 215 158.1% Net Increase (Decrease) in Cash Held 186 (171.7%) (111.0%) Cash and Cash Equivalents at the Beginning of the Period 92.1% 25.3% Cash and Cash Equivalents at the End of the Period 77.3% (2.2%) 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Financial Statement (Continued + Discontinued Operations) - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Net Operating Revenues 3.5% (12.9%) Cost of Sales (2.3%) (9.4%) % of the NOR (70.1%) (74.2%) 4.1 p.p. (67.4%) (2.7) p.p. Gross Profit 20.0% (20.1%) % of the NOR 29.9% 25.8% 4.1 p.p. 32.6% (2.7) p.p. Operating Expenses 5.9% (6.9%) % of the NOR (16.9%) (16.5%) (0.4) p.p. (15.8%) (1.1) p.p. Selling Expenses 5.5% (7.2%) % of the NOR (15.4%) (15.2%) (0.3) p.p. (14.5%) (0.9) p.p. Fixed (742) (672) 10.4% (759) (2.3%) Variable (431) (440) (2.0%) (504) (14.6%) General and Administrative Expenses 11.1% (3.7%) % of the NOR (1.5%) (1.4%) (0.1) p.p. (1.3%) (0.1) p.p. Honorary of our Administrators (7) (7) 1.9% (7) (2.6%) % of the NOR (0.1%) (0.1%) 0.0 p.p. (0.1%) 0.0 p.p. General and Administrative (106) (95) 11.8% (110) (3.8%) % of the NOR (1.4%) (1.3%) (0.1) p.p. (1.3%) (0.1) p.p. Operating Income 45.2% (32.5%) % of the NOR 13.0% 9.3% 3.7 p.p. 16.8% (3.8) p.p. Other Operating Results 119.0% - Equity Income 12 - - EBIT 14.8% (55.3%) % of the NOR 8.5% 7.7% 0.8 p.p. 16.6% (8.1) p.p. Net Financial Income (45.3%) (46.4%) Income before Taxes 47.1% (56.7%) % of the NOR 7.1% 5.0% 2.1 p.p. 14.3% (7.2) p.p. Income Tax and Social Contribution (73) (46) - (224) (67.5%) % of Income before Taxes (13.5%) (12.6%) (1.0) p.p. (18.0%) 4.5 p.p. Net Income before Non-Controlling Shareholders 45.5% (54.4%) Non-Controlling Shareholders - - Net Income 47.3% (54.4%) % of the NOR 6.1% 4.3% 1.8 p.p. 11.7% (5.6) p.p. EBITDA 11.0% (47.5%) % of the NOR 12.6% 11.7% 0.8 p.p. 20.9% (8.3) p.p. 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Balance Sheet (Continued + Discontinued Operations) - R$ Million Assets Current Assets Cash and Cash Equivalents 5,874 3,313 6,007 Financial Investments 614 543 587 Accounts Receivable 2,795 2,857 3,280 Recoverable Taxes 990 1,338 1,009 Dividends/Interest on shareholders' equity receivable 1 0 10 Assets held for Sale 73 173 75 Securities Receivable 221 137 215 Inventories 3,550 3,056 3,154 Biological Assets 1,201 1,203 1,131 Other Financial Assets 476 51 43 Other Receivables 262 270 268 Anticipated expenses 272 145 271 Total Current Assets Non-Current Assets Long-term assets Cash Investments 64 57 62 Accounts Receivable 9 8 8 Judicial Deposits 627 506 616 Biological Assets 697 566 683 Securities Receivable 337 361 362 Recoverable Taxes 933 783 912 Deferred Taxes 676 532 714 Other Receivables 120 104 115 Restricted Cash 308 372 317 Permanent Assets Investments 407 119 454 Property, Plant and Equipment 10,800 10,769 10,810 Intangible 5,195 4,719 5,000 Total Non-Current Assets Total Assets Liabilities and Equity Current Liabilities Loans and Financing 2,427 2,691 2,739 Suppliers 4,660 3,737 4,256 Payroll and Mandatory Social Charges 492 451 441 Taxes Payable 380 261 314 Dividends/Interest on Shareholders’ Equity 3 4 431 Management and Staff Profit Sharing 107 84 396 Other Financial Liabilities 656 130 257 Provisions 255 234 243 Employee Pension Plan 56 49 56 Other Liabilities 219 168 234 Total Current Liabilities Non-Current Liabilities Loans and Financing 10,295 7,237 8,850 Suppliers 154 137 161 Taxes and Social Charges Payable 28 15 26 Provision for Tax, Civil and Labor Contingencies 924 781 943 Deferred Taxes 126 16 291 Employee Pension Plan 269 253 258 Other Liabilities 530 570 516 Total Non-Current Liabilities Total Liabilities Shareholders' Equity Capital Stock 12,460 12,460 12,460 Capital Reserves 104 114 109 Profit Reserves 3,974 2,539 3,946 Other Related Results (864) (232) (620) Retained Profits 465 315 0 Transfer Reserves and Tax Incentives (28) (27) - Treasury Shares (1,304) (49) (305) Non-Controling Shareholders 117 42 99 Total Shareholders' Equity Total Liabilities and Shareholders' Equity 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Cash Flow (Continued + Discontinued Operations) - R$ Million 1Q15 1Q14 y/y 4Q14 q/q Operating Activities Result for the Fiscal Year 465 315 47.3% 1,018 (54.4%) Adjustments to the Result 936 281 233.0% 813 15.1% Changes in Assets and Liabilities Accounts Receivable from Clients 424 484 (12.4%) (155) (373.8%) Inventory (395) 59 (774.2%) 577 (168.4%) Biological Assets (71) 2 (2963.7%) (9) 654.7% Interest on Shareholders' Equity Received 9 0 - 9 (1.3%) Suppliers 380 54 607.1% (140) (371.1%) Payment of Contingencies (55) (39) 40.3% (36) 51.4% Interest Payments (120) (122) (1.8%) (217) (44.5%) Payment of Income Tax and Social Contribution (1) (3) (64.4%) (1) 0.2% Salaries, Social Obligations and Others (92) (80) 14.9% (212) (56.7%) Net Cash provided by Operating Activities 55.6% (10.1%) Investment Activities Financial Investments 75 3 23 (23) (424.5%) Investment in Restricted Cash (5) (4) 0 (5) 9.1% Acquisition of Companies 0 0 - (314) (100.0%) Acquisition of Interests in Joint Venture (0) (2) (77.0%) (45) (99.0%) Acquisition of Fixed Assets/Investments (163) (214) (23.7%) (240) (32.0%) Acquisition of Biological Assets (132) (120) 10.0% (136) (2.7%) Revenue from the Sale of Fixed Assets 40 48 (16.5%) 39 2.2% Intangible Investments (7) (0) 2476.7% (7) 1.4% Net Cash provided by Investment Activities (33.2%) - 729 (73.5%) Financing Activities Loans and Financing (504) (69) 632.3% 297 (269.5%) Interest on Shareholders' Equity (463) (365) 26.9% 0 - Sale of Treasury Shares (1,029) 0 - (234) 340.4% Disposal of Treasury Shares 19 24 (19.7%) 16 17.6% Net Cash provided by Financing Activities 382.4% 80 (2563.2%) Effect of Exchange Rate Variation on Cash and Cash Equivalents (925.6%) 215 158.1% Net Increase (Decrease) in Cash Held 186 (171.7%) 1,214 (111.0%) Cash and Cash Equivalents at the Beginning of the Period 92.1% 25.3% Cash and Cash Equivalents at the End of the Period 77.3% (2.2%) 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Appendix Sales by Channel – Brazil (% of Net Operating Revenues - NOR) Rating The company has an investment grade rating of BBB- from Fitch Ratings and Standard & Poor’s, and Baa rating from Moody’s; S&P has a positive outlook and the other two have a stable outlook. Novo Mercado BRF joined the Novo Mercado segment of the BM&FBovespa on April 12, 2006, and is bound by the Market Arbitration Chamber, under the commitment clause in the Bylaws and regulations of Novo Mercado. Risk Management BRF and its subsidiaries have adopted a series of measures previously structured and addressed in line with its risk policy, to maintain the inherent risks to its business under the strictest control. Risks of the operating markets, sanitary control, grains, food safety, environmental protection, internal controls and financial risks are monitored. Explanatory Note 4 of the Financial Statements gives details of this supervision and further details can also be found in the Reference Form and 20F Report presented annually to the Brazilian Securities and Exchange Commission (CVM) and the US Securities Exchange Commission (SEC), respectively. 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2015 – BRF S.A. Management Report / Comments on the Performance Social Report and Appreciation of Human Capital BRF operates in Brazil with 34 plants (excluding the Dairy plants which are the subject of the sales contract signed with Lactalis),20 distribution centers, TSPs, hatcheries and sales offices. It operates abroad with seven industrial units in Argentina, two in Europe (England and Holland) and one in the United Arab Emirates (Abu Dhabi), along with 19 sales offices. BRF has more than 105 thousands employees throughout the world. In line with the movement to transform the Company and show our appreciation for the human capital, since 2014 a new BRF Leadership Apprentice Path has been implemented, in synergy with the Viva BRF program, which focuses especially on supervisors, coordinators and managers of each area. The focus on training this group of employees is due to the fact they are responsible for the direct management of around 95% of BRF´s employees. Around 740 people were trained in 2014 and in the first quarter of 2015, 284 leaders participated in the first module – Starting Point. Those who have already participated in 2014 are going through the process of development through the Apprentice Rounds, which 126 leaders have already participated in this quarter. The forecast for the
